Case: 14-31045      Document: 00512978328         Page: 1    Date Filed: 03/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-31045                                  FILED
                                  Summary Calendar                          March 23, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
SHAWN BENARD DOBY, SR.,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CV-1000


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Shawn Benard Doby, Sr., federal prisoner # 28280-018, appeals the
dismissal of his 28 U.S.C. § 2241 petition wherein he challenged his conviction
for conspiracy to possess with the intent to distribute crack cocaine and
distribution of crack cocaine. He argues that he meets the requirements of the
savings clause of 28 U.S.C. § 2255(e) because Alleyne v. United States, 133 S.
Ct. 2151 (2013), sets forth a new rule of constitutional law that is retroactively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31045    Document: 00512978328      Page: 2   Date Filed: 03/23/2015


                                 No. 14-31045

applicable to his case. He further contends that his Due Process rights are
violated because he cannot raise this claim in a § 2255 motion. Because these
issues are raised for the first time on appeal, we will not consider them. See
Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir. 2011). In any case, they are
without merit. See Reyes-Requena v. United States, 243 F.3d 893, 900-01 (5th
Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 452-53 (5th Cir. 2001); Graham v.
Johnson, 168 F.3d 762, 787-88 (5th Cir. 1999).
      Doby has not adequately briefed any challenge to the dismissal of claims
raised in the district court challenging the validity of his indictment, the jury
instructions, and the effective assistance of trial counsel. Accordingly, he has
abandoned those issues. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2